UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (90.4%) (a) Shares Value Aerospace and defense (3.4%) General Dynamics Corp. 61,300 $4,322,263 Honeywell International, Inc. 114,900 8,657,715 L-3 Communications Holdings, Inc. 4,306 348,442 Northrop Grumman Corp. 11,500 806,725 Precision Castparts Corp. 21,100 4,000,982 United Technologies Corp. 101,200 9,455,116 Airlines (0.4%) Delta Air Lines, Inc. (NON) 176,670 2,916,822 Auto components (2.0%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,019 13,909 Goodyear Tire & Rubber Co. (The) (NON) 133,227 1,679,992 Johnson Controls, Inc. 328,251 11,511,763 Valeo SA (France) 45,934 2,485,642 Automobiles (1.4%) Daimler AG (Registered Shares) (Germany) 20,988 1,141,918 Fiat SpA (Italy) (NON) 280,380 1,491,532 General Motors Co. (NON) 148,100 4,120,142 Nissan Motor Co., Ltd. (Japan) 126,900 1,219,998 Tata Motors, Ltd. (India) 321,054 1,593,172 Tesla Motors, Inc. (NON) (S) 45,095 1,708,650 Biotechnology (3.2%) Celgene Corp. (NON) 102,500 11,880,775 Dendreon Corp. (NON) (S) 297,800 1,408,594 Elan Corp. PLC ADR (Ireland) (NON) (S) 213,592 2,520,386 Gilead Sciences, Inc. (NON) 203,500 9,957,255 Building products (0.9%) Fortune Brands Home & Security, Inc. (NON) 125,000 4,678,750 Owens Corning, Inc. (NON) 71,777 2,830,167 Capital markets (1.9%) Charles Schwab Corp. (The) 343,900 6,083,591 Goldman Sachs Group, Inc. (The) 8,000 1,177,200 KKR & Co. LP 75,790 1,464,263 Morgan Stanley 235,700 5,180,686 State Street Corp. 16,597 980,717 Chemicals (3.8%) Celanese Corp. Ser. A 56,700 2,497,635 HB Fuller Co. 11,047 427,353 Huntsman Corp. 236,600 4,398,394 LyondellBasell Industries NV Class A 65,700 4,158,153 Methanex Corp. (Canada) 56,800 2,307,784 Monsanto Co. 74,000 7,816,620 Tronox, Ltd. Class A (S) 454,484 9,003,328 Commercial banks (0.7%) Bank of Ireland (Ireland) (NON) 6,531,936 1,289,437 Credicorp, Ltd. (Peru) (S) 8,100 1,345,005 UniCredit SpA (Italy) (NON) 697,242 2,976,221 Commercial services and supplies (0.5%) ADT Corp. (The) (S) 16,100 787,934 Tyco International, Ltd. 104,220 3,335,040 Communications equipment (4.8%) Arris Group, Inc. (NON) 98,100 1,684,377 Cisco Systems, Inc. 104,493 2,184,949 F5 Networks, Inc. (NON) 7,700 685,916 Polycom, Inc. (NON) 840,512 9,312,873 Qualcomm, Inc. 371,991 24,904,797 Computers and peripherals (10.9%) Apple, Inc. 138,189 61,166,597 EMC Corp. (NON) 788,100 18,827,709 Gemalto NV (Netherlands) 31,310 2,731,170 Hewlett-Packard Co. 84,300 2,009,712 Toshiba Corp. (Japan) 511,000 2,562,193 Construction materials (0.1%) HeidelbergCement AG (Germany) 17,274 1,241,319 Consumer finance (0.2%) Capital One Financial Corp. 22,746 1,249,893 Containers and packaging (0.3%) MeadWestvaco Corp. 36,900 1,339,470 Rock-Tenn Co. Class A 9,400 872,226 Diversified financial services (2.3%) Bank of America Corp. 26,400 321,552 Citigroup, Inc. 139,900 6,189,176 CME Group, Inc. 85,200 5,230,428 JPMorgan Chase & Co. 141,150 6,698,979 Electrical equipment (0.5%) Eaton Corp PLC 61,900 3,791,375 Electronic equipment, instruments, and components (0.5%) Corning, Inc. 119,100 1,587,603 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 12,108 147,597 Hon Hai Precision Industry Co., Ltd. (Taiwan) 866,000 2,412,434 Energy equipment and services (3.8%) Halliburton Co. 319,879 12,926,310 McDermott International, Inc. (NON) 305,800 3,360,742 Nabors Industries, Ltd. 120,300 1,951,266 Petrofac, Ltd. (United Kingdom) 127,883 2,784,488 Schlumberger, Ltd. 122,425 9,168,408 Food and staples retail (0.5%) Kroger Co. (The) 119,200 3,950,288 Food products (0.4%) Mead Johnson Nutrition Co. 30,998 2,400,795 Pinnacle Foods, Inc. (NON) 23,024 460,480 Health-care equipment and supplies (0.7%) Baxter International, Inc. 53,000 3,849,920 Covidien PLC 12,800 868,352 St. Jude Medical, Inc. (S) 16,996 687,318 Health-care providers and services (2.2%) Aetna, Inc. (S) 34,600 1,768,752 Catamaran Corp. (NON) 23,864 1,265,508 Emeritus Corp. (NON) 40,736 1,132,053 Express Scripts Holding Co. (NON) 91,469 5,273,188 Humana, Inc. (S) 8,200 566,702 Tenet Healthcare Corp. (NON) 3,900 185,562 UnitedHealth Group, Inc. 127,800 7,311,438 Hotels, restaurants, and leisure (1.6%) Las Vegas Sands Corp. 15,445 870,326 Sands China, Ltd. (Hong Kong) 824,000 4,274,565 Starbucks Corp. 134,000 7,632,640 Household durables (0.5%) Sony Corp. (Japan) (S) 50,500 880,873 Techtronic Industries Co. (Hong Kong) 1,148,000 2,810,994 Household products (0.2%) Colgate-Palmolive Co. 17,000 2,006,510 Insurance (2.5%) American International Group, Inc. (NON) 31,600 1,226,712 Assured Guaranty, Ltd. 479,977 9,892,326 Genworth Financial, Inc. Class A (NON) 219,300 2,193,000 Hartford Financial Services Group, Inc. (The) (S) 5,971 154,052 MetLife, Inc. 126,100 4,794,322 Prudential PLC (United Kingdom) 137,701 2,228,297 Internet and catalog retail (0.8%) Amazon.com, Inc. (NON) 8,900 2,371,761 HomeAway, Inc. (NON) 47,000 1,527,500 Priceline.com, Inc. (NON) 4,003 2,753,784 Internet software and services (7.4%) eBay, Inc. (NON) 177,800 9,640,316 Facebook, Inc. Class A (NON) 384,943 9,846,842 Facebook, Inc. Class B (F) (NON) 24,080 615,966 Google, Inc. Class A (NON) 38,203 30,334,328 LinkedIn Corp. Class A (NON) 6,800 1,197,208 Millennial Media, Inc. (NON) (S) 53,800 341,630 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 28,000 829,640 Yahoo!, Inc. (NON) 120,200 2,828,306 Yandex NV Class A (Russia) (NON) 175,758 4,063,525 IT Services (3.1%) Cognizant Technology Solutions Corp. (NON) 15,500 1,187,455 Computer Sciences Corp. (S) 17,000 836,910 Fidelity National Information Services, Inc. 54,000 2,139,480 Total Systems Services, Inc. 72,000 1,784,160 Unisys Corp. (NON) 149,949 3,411,340 Visa, Inc. Class A (S) 93,300 15,846,072 Leisure equipment and products (0.4%) Brunswick Corp. (S) 92,389 3,161,552 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. 70,100 5,361,949 Machinery (0.4%) Cummins, Inc. 19,500 2,258,295 Joy Global, Inc. 6,350 377,952 TriMas Corp. (NON) 18,531 601,702 Media (2.5%) CBS Corp. Class B 17,900 835,751 Comcast Corp. Class A 200,515 8,423,635 DIRECTV (NON) 29,585 1,674,807 DISH Network Corp. Class A 199,800 7,572,420 Liberty Global, Inc. Ser. C (NON) 12,300 844,149 News Corp. Class A 21,900 668,388 Metals and mining (2.7%) Barrick Gold Corp. (Canada) 79,000 2,322,600 Coeur d'Alene Mines Corp. (NON) 19,800 373,428 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 265,626 8,792,221 Glencore International PLC (United Kingdom) (S) 589,589 3,190,125 Goldcorp, Inc. (Toronto Exchange) (Canada) 74,900 2,518,887 Kinross Gold Corp. (Canada) 203,000 1,609,790 Vedanta Resources PLC (United Kingdom) 91,142 1,391,781 Walter Energy, Inc. 52,000 1,482,000 Multiline retail (0.5%) Macy's, Inc. 68,500 2,866,040 Target Corp. 20,100 1,375,845 Oil, gas, and consumable fuels (5.0%) Alpha Natural Resources, Inc. (NON) 244,900 2,010,629 Anadarko Petroleum Corp. 73,500 6,427,575 Cabot Oil & Gas Corp. 18,200 1,230,502 Cairn Energy PLC (United Kingdom) (NON) 330,306 1,372,651 Gulfport Energy Corp. (NON) 68,600 3,143,938 Kodiak Oil & Gas Corp. (NON) 88,200 801,738 Marathon Oil Corp. 188,869 6,368,663 Noble Energy, Inc. 47,700 5,516,982 Occidental Petroleum Corp. 20,700 1,622,259 Royal Dutch Shell PLC Class A (United Kingdom) 148,040 4,788,958 Suncor Energy, Inc. (Canada) 222,700 6,683,227 Personal products (0.5%) Herbalife, Ltd. (S) 105,200 3,939,740 Pharmaceuticals (3.0%) AbbVie, Inc. 81,400 3,319,492 Actavis, Inc. (NON) 4,500 414,495 Auxilium Pharmaceuticals, Inc. (NON) 161,700 2,794,176 Eli Lilly & Co. 99,200 5,633,568 Jazz Pharmaceuticals PLC (NON) 111,942 6,258,677 Pfizer, Inc. 68,738 1,983,779 Warner Chilcott PLC Class A 283,000 3,834,650 Professional services (0.2%) Verisk Analytics, Inc. Class A (NON) 23,342 1,438,567 Real estate investment trusts (REITs) (0.5%) American Tower Corp. Class A (R) 50,700 3,899,844 Real estate management and development (0.2%) Realogy Holdings Corp. (NON) 31,451 1,536,067 Semiconductors and semiconductor equipment (3.0%) ASML Holding NV ADR (Netherlands) 27,000 1,836,270 Avago Technologies, Ltd. 46,600 1,673,872 First Solar, Inc. (NON) 62,388 1,681,980 Lam Research Corp. (NON) 57,200 2,371,512 Micron Technology, Inc. (NON) 172,700 1,723,546 NXP Semiconductor NV (NON) 175,598 5,313,595 Samsung Electronics Co., Ltd. (South Korea) 2,701 3,707,017 SK Hynix, Inc. (South Korea) (NON) 95,720 2,473,441 Texas Instruments, Inc. (S) 91,500 3,246,420 Software (2.6%) Electronic Arts, Inc. (NON) 50,600 895,620 Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) 99,123 — Microsoft Corp. 251,000 7,181,110 Nintendo Co., Ltd. (Japan) 28,000 3,007,171 Oracle Corp. 162,761 5,263,691 Salesforce.com, Inc. (NON) (S) 3,450 616,964 SAP AG (Germany) 29,491 2,362,691 VMware, Inc. Class A (NON) 15,800 1,246,304 Specialty retail (4.0%) AutoZone, Inc. (NON) (S) 3,100 1,229,987 Bed Bath & Beyond, Inc. (NON) (S) 105,850 6,818,857 Best Buy Co., Inc. (S) 142,605 3,158,701 GameStop Corp. Class A (S) 101,200 2,830,564 Lowe's Cos., Inc. 227,500 8,626,800 Office Depot, Inc. (NON) (S) 1,238,899 4,868,873 OfficeMax, Inc. 123,000 1,428,030 Staples, Inc. 159,529 2,142,474 Tile Shop Holdings, Inc. (NON) (S) 51,699 1,086,196 Textiles, apparel, and luxury goods (0.5%) Coach, Inc. 34,943 1,746,801 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 44,800 2,544,192 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 123,800 1,325,898 Tobacco (1.8%) Japan Tobacco, Inc. (Japan) 142,800 4,550,911 Philip Morris International, Inc. 109,131 10,117,532 Trading companies and distributors (0.2%) Mitsubishi Corp. (Japan) 80,100 1,483,128 Transportation infrastructure (—%) Beijing Capital International Airport Co., Ltd. (China) 456,000 332,668 Total common stocks (cost $565,547,144) WARRANTS (2.6%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 4,140,161 $3,022,318 Citigroup, Inc. 1/4/19 106.10 4,829,454 2,443,704 General Motors Co. 7/10/19 18.33 54,556 643,215 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.79 199,172 3,403,849 JPMorgan Chase & Co. (W) 10/28/18 42.42 277,045 3,947,891 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 1,386,500 1,569,486 Wells Fargo & Co. (W) 10/28/18 34.01 511,153 6,113,390 Total warrants (cost $20,479,089) INVESTMENT COMPANIES (1.8%) (a) Shares Value CSOP FTSE China A50 ETF (China) (NON) 1,620,800 $2,121,941 iShares Dow Jones U.S. Home Construction Index Fund (S) 169,200 4,042,188 iShares FTSE A50 China Index ETF (China) 1,974,100 2,651,659 Market Vectors Gold Miners ETF 53,100 2,009,835 SPDR S&P Homebuilders ETF (S) 73,000 2,189,270 SPDR S&P Metals & Mining ETF (S) 44,600 1,800,948 Total investment Companies (cost $12,879,017) PURCHASED EQUITY OPTIONS OUTSTANDING (1.0%) (a) Expiration Contract date/strike price amount Value Actavis, Inc. (Call) Apr-13/$86.00 64,649 $415,862 Apple, Inc. (Call) May-13/520.00 71,037 153,882 Apple, Inc. (Call) May-13/490.00 52,704 242,431 Apple, Inc. (Call) May-13/520.00 63,766 103,519 Apple, Inc. (Call) May-13/480.00 41,061 75,963 Apple, Inc. (Call) May-13/570.00 52,704 14,751 Apple, Inc. (Call) Apr-13/470.00 116,565 53,163 Apple, Inc. (Call) Apr-13/500.00 116,565 8,506 Assured Guaranty, Ltd. (Call) Jul-13/20.00 666,280 1,184,606 Best Buy Co., Inc. (Call) Apr-13/10.00 133,543 1,622,682 Euro Stoxx 50 Price (Call) Jul-13/2,900.00 4,496 39,795 Euro Stoxx 50 Price (Call) Jun-13/2,700.00 9,369 140,873 Euro Stoxx 50 Price (Call) Jun-13/2,750.00 8,812 104,824 Euro Stoxx 50 Price (Call) Jun-13/2,825.00 8,226 90,877 Euro Stoxx 50 Price (Call) Jun-13/2,875.00 8,376 48,137 Halliburton Co. (Call) Jun-13/45.00 340,855 153,385 Hartford Financial Services Group, Inc. (The) (Call) Apr-13/20.00 146,918 852,982 Herbalife, Ltd. (Call) Aug-13/65.00 224,349 115,208 Herbalife, Ltd. (Call) Aug-13/55.00 262,919 50,175 Humana, Inc. (Call) Apr-13/60.00 20,319 190,380 iShares MSCI Emerging Markets Index (Call) Jun-13/46.00 2,042,065 284,758 SanDisk Corp. (Call) Apr-13/35.00 479 946,025 SPDR S&P rust (Put) Apr-13/152.00 378,830 52,991 SPDR S&P rust (Put) Apr-13/151.00 736,172 43,996 SPDR S&P rust (Put) Apr-13/150.00 363,441 29,075 Xerox Corp. (Call) Apr-13/6.00 433,728 1,127,831 Total purchased equity options outstanding (cost $8,752,325) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 41,204 $2,678,260 Total convertible preferred stocks (cost $2,999,889) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Bonds 6.125%, November 15, 2027 (i) $184,000 $272,732 U.S. Treasury Notes 1.875%, June 30, 2015 (i) 615,000 639,821 1.375%, February 28, 2019 (i) 401,000 410,552 Total U.S. treasury Obligations (cost $1,323,105) SHORT-TERM INVESTMENTS (12.1%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.15% to 0.17%, July 25, 2013 (SEGSF) $1,420,000 $1,419,276 U.S. Treasury Bills zero % May 30, 2013 (i) 120,000 119,988 U.S. Treasury Bills zero % December 12, 2013 (i) 250,000 249,800 Putnam Cash Collateral Pool, LLC 0.19% (d) 50,188,382 50,188,382 Putnam Short Term Investment Fund 0.08% (AFF) 37,430,900 37,430,900 SSgA Prime Money Market Fund 0.02% (P) 7,752,600 7,752,600 Total short-term investments (cost $97,160,946) TOTAL INVESTMENTS Total investments (cost $709,141,515) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $42,653,169) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 6/19/13 $16,742,035 $16,990,902 $248,867 Japanese Yen Sell 5/15/13 12,697,684 12,924,995 227,311 UBS AG British Pound Sell 6/19/13 12,892,845 12,737,272 (155,573) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 3/31/13 (premiums $1,715,689) (Unaudited) Expiration Contract Date/strike price amount Value Apple, Inc. (Call) May-13/$540.00 71,037 $81,249 Apple, Inc. (Call) May-13/530.00 105,408 118,685 Apple, Inc. (Call) May-13/540.00 63,766 51,020 Apple, Inc. (Call) Apr-13/485.00 233,130 39,947 Assured Guaranty, Ltd. (Call) Jul-13/22.00 666,280 572,730 Euro Stoxx 50 Price (Call) Jul-13/3,000.00 4,496 11,332 Euro Stoxx 50 Price (Call) Jun-13/2,925.00 8,226 23,580 Euro Stoxx 50 Price (Call) Jun-13/2,975.00 8,376 11,589 Halliburton Co. (Call) Jun-13/48.00 340,855 45,433 Herbalife, Ltd. (Call) Aug-13/70.00 224,349 80,336 iShares MSCI Emerging Markets Index (Call) Jun-13/48.00 2,042,065 68,409 SPDR S&P rust (Put) Apr-13/150.00 378,830 28,564 SPDR S&P rust (Put) Apr-13/149.00 736,172 17,244 SPDR S&P rust (Put) Apr-13/148.00 363,441 5,438 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 17,775 $— 2/25/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (MLTRENER) of common stocks $(7,552) baskets 56,985 — 2/25/14 (3 month USD-LIBOR-BBA plus 0.18%) A basket (MLPPSEMI) of common stocks 7,847 Barclays Bank PLC baskets 53,213 — 1/27/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (BCSU115) of common stocks 59,243 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $802,091,343. (b) The aggregate identified cost on a tax basis is $736,129,710, resulting in gross unrealized appreciation and depreciation of $157,554,714 and $23,234,606, respectively, or net unrealized appreciation of $134,320,108. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $14,490,222 $63,525,448 $78,015,670 $4,555 $— Putnam Short Term Investment Fund * — 65,346,474 27,915,574 2,673 37,430,900 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $48,996,010. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $50,188,382, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $37,926,037 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,079,550 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $155,573 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $139,958. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $103,213,621 $10,779,602 $— Consumer staples 22,875,345 4,550,911 — Energy 70,158,336 — — Financials 67,437,666 — — Health care 78,276,589 — — Industrials 50,607,847 1,815,796 — Information technology 244,944,087 14,162,256 615,966 Materials 55,743,114 — — Total common stocks Convertible preferred stocks — 2,678,260 — Investment companies 10,042,241 4,773,600 — Purchased equity options outstanding 946,025 7,200,652 — U.S. Treasury Obligations — 1,323,105 — Warrants 19,574,367 1,569,486 — Short-term investments 45,183,500 51,977,446 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $320,605 $— Written equity options outstanding — (1,155,556) — Total return swap contracts — 59,538 — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $476,178 $155,573 Equity contracts 29,357,620 1,163,108 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 6,200,000 Written equity option contracts (number of contracts) 5,000,000 Forward currency contracts (contract amount) $38,100,000 OTC total return swap contracts (notional) $12,000,000 Warrants (number of warrants) 11,800,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
